IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,808


EX PARTE MARK RANDALL TILLMAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 5040095 IN THE 403rd DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to twenty five years' imprisonment.  The Third Court of Appeals affirmed his conviction.
Tillman v. State, No. 03-05-00038-CR (Tex. App.-Austin, delivered July 7, 2006, no pet.).  
	Applicant contends that he is entitled to an out-of-time petition for discretionary review. 
Specifically, he contends that he was not given timely notice that his conviction had been affirmed
and that he had the right to pursue a petition for discretionary review pro se. 
	The trial court has entered findings of fact and conclusions of law that Applicant was not
timely notified that his conviction had been affirmed and that he had the right to pursue a petition
for discretionary review pro se.  The trial court recommends that relief be granted. Ex parte Wilson,
956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the Third Court
of Appeals in Cause No. 03-05-00038-CR that affirmed his conviction in Case No. 5040095 from
the 403rd Judicial District Court of Travis County.  Applicant shall file his petition for discretionary
review with the Third Court of Appeals within 30 days of the date on which this Court's mandate
issues.
	Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App.  1997).

Delivered: December 19, 2007
Do not publish